United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
PEACE CORPS., Washington, D.C., Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 09-1145
Issued: August 20, 2009

Oral Argument July 7, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 24, 2009 appellant filed a timely appeal from a March 3, 2009 merit decision
of the Office of Workers’ Compensation Programs affirming a May 5, 2008 merit decision that
denied his schedule award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant a schedule award for brain
damage based upon his accepted employment injury because he did not sustain permanent
impairment to a scheduled member as defined by the Federal Employees’ Compensation Act.
FACTUAL HISTORY
On June 26, 1992 appellant, a 41-year-old former employing establishment member, filed
an occupational disease claim (Form CA-2) for nervousness and anxiousness. The Office, by
decision dated October 28, 1992, accepted his claim for: psychosis; depression; single episode.
On July 2, 2007 appellant filed a notice of recurrence. He attributed the recurrence of his prior
injury to the damage and toxicity produced by the anti-malaria drug Lariam, which he took as a

member of the employing establishment.1
recurrence claim.

On January 28, 2008 the Office accepted his

On December 26, 2007 appellant filed a compensation claim (Form CA-7) for a schedule
award for brain damage and provided reports of a physical therapist.
By decision dated May 5, 2008, the Office denied appellant’s schedule award claim
because the evidence of record did not establish that he sustained permanent impairment to a
scheduled member, due to his accepted work injury, as defined by the Act.
Appellant disagreed and requested an oral hearing. He argued that his exposure to
Lariam caused him to lose control of his whole body, unless he was on medication. Appellant
asserted that, even with the assistance of medication, he loses control of his body and that often
his thoughts do not make sense. He argued that, because of his mental illness, his movements
and actions were limited and therefore he was entitled to a schedule award.
In several other letters and notes, appellant asserted that being forced to live on Social
Security disability income alone and having to pay for his prescription medication was driving
him into poverty. He asserted that he was being discriminated against because of his mental
disability. Appellant alleged that other returned employing establishment volunteers with the
same disability were receiving workers’ compensation benefits and had been doing so for years.
By letter dated October 9, 2008, the Office notified appellant that an oral hearing had
been scheduled for November 11, 2008, at 12:30 pm and that he and/or his representative should
be present.
Appellant submitted reports signed by Dr. Deanna Bass, Board-certified psychiatrist,
concerning appointments held between July 13, 2007 and February 3, 2009, diagnosing him with
bipolar disorder. Dr. Bass reported that he continued to blame his condition on consumption of
Lariam while in the employing establishment. She opined that there may be a grain of truth to
this belief and that she could not rule out the possibility that Lariam predisposed or caused
appellant’s mental illness. But, Dr. Bass opined that appellant needed to continue taking his
medications. She also noted that she could not make a determination that Lariam caused his
mental illness.
In a January 2, 2008 report Dr. Jeffrey Brace, a Board-certified diagnostic radiologist,
reported that a magnetic resonance imaging scan of appellant’s brain revealed nothing abnormal.
Further, in a January 3, 2008 report, Dr. Ansar Ahmed, Board-certified neurologist, reported that
an electroencephalogram also revealed no abnormalities.
By letter dated July 3, 2008, appellant sought to subpoena from the employing
establishment copies of his medical records as well as information concerning the drug Lariam
1

Appellant submitted a collection of articles concerning the drug Lariam and its effects. The Board notes that
newspaper clippings, medical texts and excerpts from publications are of no evidentiary value as they are of general
application. E.A. 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Mildred Powell, 11 ECAB 187,
188 (1959).

2

and its use by the employing establishment. By letter dated September 29, 2008, the Office
denied his subpoena request as it did not allege sufficient pertinent facts necessary to support
such a request as required by the Act.
A hearing was held on November 10, 2008 and appellant was present and offered
testimony. He testified that Lariam caused his mental illness and brain damage. Appellant
argued that a newly enacted federal law prohibited discrimination against those with mental
disabilities and that the Act needed to change to reflect the implications of this new law. He
asserted that he was permanently disabled and entitled to workers’ compensation benefits.
Appellant testified that he applied for a schedule award because the benefits he receives from the
Social Security Administration are not sufficient. He reported that he had no psychological
problems before he entered the employing establishment.
By decision dated March 3, 2009, the Branch of Hearings and Review affirmed the
Office’s May 5, 2008 decision. The hearing representative found that although appellant had an
accepted condition for a major depressive order, he was not entitled to a schedule award for this
condition. The Act does not provide for schedule awards for brain damage as the brain is not a
recognized scheduled member.
LEGAL PRECEDENT
The Act provides that, if there is permanent disability involving the loss or loss of use of
a member or function of the body, the claimant is entitled to a schedule award for the permanent
impairment of the scheduled member or function.2 The specific members enumerated include
the eye, arm, hand, fingers, leg, foot and toes. As to functions, the Act provides compensation
for loss of hearing and loss of vision.3 In addition, 5 U.S.C. § 8107(c)(22) vests the Secretary of
Labor with the authority to expand the list of scheduled members to include any other important
external or internal organ of the body. In accord with the authority granted under section
8107(c)(22), the Secretary added the breast, kidney, larynx, lung, penis, testicle, ovary, uterus
and tongue as scheduled members or organs.4
No schedule award is payable for a member, function or organ of the body not specified
under the Act or the implementing regulations.5 The Act specifically provides that the brain,
heart and back are excluded under the term organ.6 Neither the Act nor the regulations authorize
payment of a schedule award for loss of cognitive function.7
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404(a) (1999).

5

Patricia J. Horney, 56 ECAB 256 (2005).

6

5 U.S.C. § 8101(20).

7

Brent A. Barnes, 56 ECAB 336 (2005).

3

For consistent results and to ensure equal justice for all claimants, the Office has adopted
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) as the uniform standard applicable to all claimants in calculating a schedule award.8 As
of February 1, 2001, the fifth edition of the A.M.A., Guides was to be used to calculate schedule
awards.9
ANALYSIS
The Office accepted appellant’s occupational disease claim for: psychosis; depression;
single episode. Appellant alleged recurrence of this accepted condition, which the Office also
accepted. Now he seeks an award for brain damage which he attributed to consumption of the
anti-malaria drug Lariam while a member of the employing establishment. None of the medical
evidence of record identified an impaired member, function or organ of the body for which a
schedule award could be granted.10
The only relevant question here is whether appellant identified an impairment to a
scheduled member, function or organ of the body under the Act.11 As noted above, the brain is
not a scheduled organ of the body. There is no schedule award for loss of cognitive function or a
behavioral disorder and, furthermore, there is no provision under the Act for adding organs to the
compensation schedule on a case-by-case basis.12 The terms of the Act are specific as to the
method and amount of payment of compensation; and neither the Office nor the Board has the
authority to enlarge the terms of the Act or to award benefits under any terms other than those
specified in the statue.13
Appellant submitted notes from a physical therapist. Because healthcare providers such
as nurses, acupuncturists, physician’s assistants and physical therapists are not considered
physicians under the Act, their reports and opinions do not constitute competent medical
evidence.14 Thus, the physical therapy reports appellant submitted are of no probative value.
Because the brain is a portion of the body not listed in the schedule or in the organs listed
in the related regulation, the Board finds that appellant is not entitled to a schedule award for

8

A. George Lampo, 45 ECAB 441 (1994).

9

FECA Bulletin No. 01-05 (issued January 29, 2001).

10

See Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving
declarations do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
11

If a scheduled member or function is identified, then the question is whether the impairment described is
causally related to federal employment and, if so, whether it is ratable under the A.M.A., Guides.
12

John F. Critz, 44 ECAB 788 (1993).

13

See Virginia Chappell (William F. Chappell), 45 ECAB 275, 277 (1993).

14

5 U.S.C. § 8101(2); see also G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Jerre R.
Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

4

brain damage. Therefore, the Office properly determined that he was not entitled to a schedule
award in its May 5, 2008 decision.15
CONCLUSION
The Board finds the Office properly denied appellant a schedule award for brain damage
based upon his accepted employment injury because he did not sustain permanent impairment to
a scheduled member as defined by the Act.
ORDER
IT IS HEREBY ORDERED THAT the March 3, 2009 and May 5, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

The Board notes that nothing in this decision precludes appellant from submitting additional medical evidence
to the Office that identifies an impaired scheduled member, function or organ of the body for which a schedule
award could be granted filing a new claim or requesting reconsideration of his existing claim.

5

